FILED
                            NOT FOR PUBLICATION                             FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50068

               Plaintiff - Appellee,             D.C. No. 3:09-cr-02439-BEN

  v.
                                                 MEMORANDUM *
HECTOR RANGEL-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Hector Rangel-Lopez appeals from the 57-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, the
Defendant’s request for oral argument is denied.
§ 1291, and we affirm.

      Rangel-Lopez contends that the district court imposed a substantively

unreasonable sentence under United States v. Amezcua-Vasquez, 567 F.3d 1050

(9th Cir. 2009). Amezcua-Vasquez is limited to the “specific set of facts presented”

in that case. Id. at 1058. In light of the totality of the circumstances and the 18

U.S.C. § 3553(a) factors, the sentence at the bottom of the Guidelines range in this

case is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      Rangel-Lopez also contends that the district court abused its discretion in

selecting a sentence within the range dictated by the enhancement under U.S.S.G.

§ 2L1.2 based on recidivism concerns. The district court properly considered the

need for adequate deterrence in assessing whether a sentence within the enhanced

Guidelines range was sufficient, but not greater than necessary, to achieve the

goals of sentencing. See 18 U.S.C. § 3553(a); Amezcua-Vasquez, 567 F.3d at 1055

(stating that reasonableness of sentence within the enhanced Guidelines range is to

be determined in light of the section 3553(a) factors); United States v. Orozco-

Acosta, 607 F.3d 1156, 1166-67 (9th Cir. 2010) (affirming a sentence within the

enhanced Guidelines range, in light of the district court’s findings that the sentence

was necessary to protect the public and to deter a subsequent reentry).

      AFFIRMED.


                                           2                                     10-50068